Citation Nr: 1125622	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-29 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a low back disability, to include spondylolysis at L5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1960 to May 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In April 2009, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

Governing law provides that a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that disability existed prior to service and that it was not aggravated by service.  A pre-existing disability is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).
The Veteran's April 1960 enlistment examination report shows that his spine and other musculoskeletal structure were clinically normal.  His service treament records (STRs) include an April 1962 complaint of pain in the back between the scapula and notation that he injured his thoracic spine 4 years previously (about 2 years prior to enlistment) by falling on a tree limb.  It was noted that the Veteran continued to have pain in the thoracic spine as well as intermittent "popping" and pain of the low back.  The pain was to the right of the T9 region and right of the S-I (sacro iliac) joint, worse with forward bending.  A May 1962 Medical Board Report notes that the Veteran reported a 4 year history of back trouble consisting of mild, persistent right mid-back pain since a fall on his right side prior to entry into the Naval service and a one month history of "hot painful sensation in the mid-line of his back from the region of the waist distally which was not radiating but almost continuous in nature.  At the time of onset of this attack of back pain he had a painful popping sensation in the low back associated with particularly severe pain and difficulty in moving around.  About two days later there was another pop and the back 'went back into place.'"  The diagnosis was "spondylolysis, fifth lumbar vertebra (XIXxy) EPTE which existed prior to enlistment, was not incurred in the line of duty and was not aggravated by active Naval service more than a comparable period of civilian activity."  The Veteran was deemed unsuitable for service and was discharged.  

The Veteran contends that he sustained a low (lumbar) back injury in service (separate from the mid (thoracic) back injury he  sustained prior to enlistment) while "conducting paint scaling" when he "was required to use a pneumatic tool which required [him] to move in lateral directions putting great strain on his back."  He states that he has experienced continuous problems with his back since his discharge from the Navy.  Hearing testimony by the Veteran's spouse and written statements by family and friends corroborate that he has a long history of back pain since his discharge from active duty service.  In a May 2009 statement a private chiropractor, D.M.H., D.C., at Harbour Chiropractic, notes that he initially saw the Veteran in June 1998 and X-ray "revealed a grade 2 spondylolisthesis of L5 on S1 with a base posterior sacrum."  Since there is evidence of current lumbar spine disability and the Veteran's STRs note lumbar spine complaints, the low threshold standard as to when a VA nexus examination is necessary endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  Therefore, an orthopedic examination to secure a medical nexus opinion is needed.

The Veteran has testified that he received medical treatment for back complaints on numerous occasions between his discharge from military service in 1962 and 1998 (when he was first seen by the author of the May 2009 private chiropractor's statement), but that because he has moved around to so many different towns and many of the treatment providers have retired or died, treatment records prior to 1998 are unavailable.  His spouse testified that he has "had treatment right along, from the very beginning in Jackson, Wyoming, when he and I first met."  While records of earlier treatment are unavailable, the complete clinical records of the Veteran's treatment by Dr. D.M.H at Harbour Chiropractic are pertinent evidence, and must be secured.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include releases for private treatment records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to provide the necessary release, and then secure for the record copies of the complete clinical records of all treatment he received for his low back from Dr. D.M.H. at Harbour Chiropractic (i.e., complete records from his first visit in 1998 until the present).  

2.  After those records are received, the RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his current low back disability(ies).  His claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran, and review of his claims file, the examiner should provide an opinion responding to the following:

(a)  Please identify (by medical diagnosis) the Veteran's current low back disability(ies).

(b)  As to each low back disability entity diagnosed, please indicate whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed the Veteran's active duty service?  If so, please identify such evidence.

(c)  If it is determined that there is factual evidence rendering it undebatable that a low back disability pre-existed service, please opine further whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated during service (i.e., that it did not increase in severity during service, or that any increase was due to natural progression)?  Please identify any such evidence. 

(d)  If it is determined that any current low back disability did not pre-exist the Veteran's active service, is it at least as likely as not (i.e., 50% or higher degree of probability) that such disability is etiologically related to his active military service/low back complaints therein?

The examiner must explain the rationale for all opinions offered, with citation to supporting clinical data, and comment on the May 1962 Medical Board Report.  

3.  The RO should then readjudicate the claim (under 38 C.F.R. § 3.158(a) if it applies).  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

